 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     EASTERN DISTRICT OF CALIFORNIA
10
   PRIMERICA LIFE INSURANCE                  Case No. 2:21-cv-00422-KJM-AC
11 COMPANY, a corporation,
                                             Hon. Kimberly J. Mueller
12              Plaintiff,
13        vs.                                ORDER:
14 PERRY L. SMART, an individual;            1. STRIKING DEFENDANT
   WANDA CLARK, an individual;               MORGAN JONES FUNERAL
15 MORGAN JONES FUNERAL HOME,                HOME, INC.’S ANSWER TO
   INC., a corporation; and DOES 1 through   COMPLAINT (DOC. NO. 11);
16 5, inclusive,                             AND
17              Defendants.                  2. DIRECTING CLERK TO
                                             ENTER MORGAN JONES’S
18                                           DEFAULT
19
20                                           Complaint filed: March 9, 2021
21
22
23
24
25
26
27
28

                                                                   1037328\308289049.v1
1          Pursuant to the stipulation of the parties, the Court hereby ORDERS as follows:
2          A.    The Answer to the Complaint filed jointly by defendants Perry L. Smart
3    and Morgan Jones Funeral Home, Inc. (Doc. No. 11) is stricken;
4          B.    The Clerk of the Court shall promptly enter the default of defendant
5    Morgan Jones Funeral Home, Inc., for failure to respond to the Complaint; and
6          C.    Defendant Perry L. Smart is granted leave to re-file, and shall re-file, its
7    own Answer to the Complaint within 7 days of this Order.
8          D.    The Status (Pretrial Scheduling) Conference set for July 22, 2021 is
9    VACATED and RESET for August 19, 2021 at 2:30 p.m., with the filing of a Joint
10   Status Report due fourteen days prior to the conference.
11         IT IS SO ORDERED.
12   DATED: June 23, 2021.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               1
                                                                              1037328\308289049.v1
